—Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Slavin, J.), rendered July 26, 1990, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of criminal sale of a controlled substance in the fourth degree.
Ordered that the amended judgment is affirmed.
The defendant does not contend that there was any error in the violation of probation proceeding which resulted in the amended judgment. Although the defendant alleges error in the original allocution which culminated in the underlying *396judgment, that proceeding is not properly before this Court on the appeal from the amended judgment (People v Heckstall, 65 AD2d 581; People v Lugo, 176 AD2d 177). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.